         Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF:                                      :      MISCELLANEOUS CASE
                                                       :
                                                       :
$10,751.18 in UNITED STATES CURRENCY                   :      NO.
SEIZED ON MARCH 13, 2020                               :

                                            ORDER

       AND NOW, this                   day of                    , 2020, upon consideration of the

government’s motion under 18 U.S.C. § 983(a)(3) to extend for 30 days the period of time to

obtain an indictment or file a complaint seeking forfeiture of the above-listed property, this Court

agrees with and adopts the findings of the Chief Judge regarding the impact of the COVID-19

crisis on this case, for good cause shown, and upon agreement of the parties, the motion is

GRANTED. The time period within which the government must obtain an indictment or file a

complaint in this matter with regard to the claim filed by Silca Hernandez-Fernandini is extended

to October 2, 2020.




                                                United States District Judge
         Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 2 of 10




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF:                                     :      MISCELLANEOUS CASE
                                                      :
                                                      :
$10,751.18 in UNITED STATES CURRENCY                  :      NO.
SEIZED ON MARCH 13, 2020                              :

                     MOTION OF UNITED STATES OF AMERICA
                 FOR EXTENSION OF TIME TO OBTAIN INDICTMENT
                        OR FILE FORFEITURE COMPLAINT

       The United States of America, by its attorneys, William M. McSwain, United States

Attorney for the Eastern District of Pennsylvania, and Sarah L. Grieb, Assistant United States

Attorney, Chief, Asset Forfeiture and Financial Litigation Unit, pursuant to 18 U.S.C.

§ 983(a)(3), requests this Court to extend the period of time in which the government may obtain

an indictment or file a civil complaint seeking forfeiture of the above-listed property for 30 days.

In support of the motion, the government avers as follows:

       1.      On March 9, 2020, members of the Drug Enforcement Administration (“DEA”)

Allentown Resident Office (“ARO”) were contacted by United States Customs and Border

Protection (“CBP”) in reference to a DHL package intercepted at John. F. Kennedy Airport in

New York. This parcel was shipped from China to Alex E. Ocasio, Sr., on Wild Mint Lane,

Allentown, Pennsylvania, 18104. Ocasio resides at this residence with Silca Hernandez-

Fernandini and his two children. A search of the parcel revealed two metal die stamps marked

“Endo 602”, which is consistent with the marking on “Endocet” (generic acetaminophen/

oxycodone).

               On March 13, 2020, members of the ARO completed the controlled delivery of

the package to the aforementioned address. Ocasio Sr. retrieved the package and took it into the
         Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 3 of 10




garage of the residence. Agents / Officers of the ARO, CBP, and patrol units from the Upper

Macungie Police Department executed a search warrant at the residence. During the search,

Agents / Officers found $10,751.18 in United States currency (“USC”) in bank envelopes in a

lock box and in a small box, both located in the master bedroom which was occupied by Ocasio

Sr. and Hernandez-Fernandini.

       2.      On or about May 12, 2020, as required by law, DEA sent direct written notices to

Silca Hernandez-Fernandini, Alex Ocasio, Sr., and Alex Ocasio, Jr., regarding the agency’s

intention to forfeit the $10,751.18 in USC.

       3.      On June 4, 2020, Silca Hernandez-Fernandini, through counsel, filed a claim with

DEA seeking the return of the $10,751.18 in USC. No other claims were received by DEA for

the seized currency.

       4.      The Civil Asset Forfeiture Reform Act (“CAFRA”), 18 U.S.C. § 983, et seq.

provides that, within 90 days after a claim for the return of property is filed, the government

must obtain an indictment listing the seized property as being subject to forfeiture and take other

steps necessary to preserve the seized property, file a civil complaint for forfeiture of the seized

property, or obtain a court order extending the time period for good cause shown or upon

agreement of the parties, as provided under federal law. See 18 U.S.C. § 983(a)(3)(A) and (B).

Also, if the government does not obtain an indictment listing the seized property as being subject

to forfeiture, file a civil forfeiture complaint, or obtain an extension of time, the government

must release the property and not take any further civil forfeiture action against the property. See

18 U.S.C. § 983(a)(3)(B).

       5.      The government is therefore required to obtain an indictment listing the

$10,751.18 in USC as being subject to forfeiture, file a civil complaint for forfeiture, or obtain an



                                                -2-
          Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 4 of 10




extension of time in this case, on or before September 2, 2020, with respect to Silca Hernandez-

Fernandini’s claim for the $10,751.18 in USC.

        6.         By this motion, the government, pursuant to 18 U.S.C. § 983(a)(3)(A), requests an

extension of time of thirty (30) days from the filing deadline, to obtain an indictment listing the

$10,751.18 in USC as being subject to forfeiture or file a civil complaint for forfeiture in this

matter. With respect to the claim of Silca Hernandez-Fernandini for the $10,751.18 in USC, the

government requests an extension of time to October 2, 2020, to obtain an indictment or file a

complaint. The government submits that good cause exists to grant relief in this instance and

that the parties have agreed to the extension of time.

        7.         On March 13, 2020, the Chief Judge of this Court entered a Standing Order

providing that, as a result of the emergency presented by the coronavirus disease COVID-19, all

civil and criminal jury trials scheduled to begin between March 13, 2020, and April 13, 2020,

before any district or magistrate judge in any courthouse in the Eastern District of Pennsylvania

were continued pending further Court order. The Chief Judge described actions of public health

authorities to limit the spread of the virus, and further described the impact of COVID-19 on the

availability of jurors.

        8.         On March 18, 2020, the Chief Judge entered a supplemental Standing Order,

stating in part:

                   Developments during the short time since the March 13, 2020, Standing Order
                   was issued reinforce the Court’s finding, with regard to criminal jury trials, that
                   the ends of justice served by granting a continuance outweigh the best interest of
                   the public and each defendant in a speedy trial. On March 15, 2020, the Centers
                   for Disease Control and Prevention issued interim guidance recommending the
                   cancelation of gatherings of more than 10 people for organizations that serve
                   higher-risk populations. The following day, the President of the United States
                   issued guidance recommending that people not gather in groups of more than 10
                   people for the ensuing 15 days. These developments further impede the Court’s
                   ability to proceed with jury selection and jury trials at this time. In addition, the

                                                    -3-
         Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 5 of 10




               Bureau of Prisons’ suspension of most legal visitation for a 30-day period
               beginning March 13, 2020, will limit defense counsel’s ability to effectively
               prepare for trial.

               Because the developments regarding COVID-19 in this district outlined above
               and in the March 13, 2020, Standing Order also adversely affect the Court’s
               ability to maintain the continued operation of grand juries, it is ORDERED the
               deadlines for filing an indictment or information set forth in 18 U.S.C. § 3161(b)
               and (d)(1) are CONTINUED in every matter in this district. The Court finds the
               ends of justice served by granting a continuance outweigh the best interest of the
               public and each defendant in a speedy trial. The time period of any continuance
               entered as a result of this Standing Order shall therefore be excluded under the
               Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). Any motion by a criminal
               defendant seeking an exception to this Standing Order for the purpose of
               exercising the defendant’s speedy trial rights shall be referred to the Chief Judge.

       9.      On April 10, 2020, the Chief Judge issued an additional Standing Order extending

the suspension of grand jury meetings through May 31, 2020. In explaining his Order, the Chief

Judge described the worsening conditions caused by the COVID-19 outbreak since the entry of

the earlier standing orders, the additional restrictions imposed by public health officials in

response to those conditions, and the unavoidable impact of those circumstances on the ability to

conduct grand jury proceedings. The Chief Judge also found that due to the unavailability of a

grand jury in this district during this period, the deadlines for filing an indictment or information

under 18 U.S.C. § 3161(b) and (d)(1), which were previously continued in the March 18

Standing Order, shall remain continued through May 31, 2020.

       10.     On April 30, 2020, the Chief Judge issued an additional Standing Order extending

the 90-day deadline established at 18 U.S.C. § 983(a)(3)(A) for the filing of a civil forfeiture

complaint or inclusion of an asset in a criminal indictment, in which the Eastern District of

Pennsylvania has venue, following a federal agency’s receipt of a timely administrative claim

between January 21, 2020, and April 30, 2020, to 150 days instead of the statutory 90-day

period. The Chief Judge found that, in light of the COVID-19 pandemic, compliance with the



                                                -4-
         Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 6 of 10




statutory deadlines under 18 U.S.C. § 983, is likely to endanger the life or physical safety of the

government employees and contractors responsible for carrying out the duties of the agencies’

administrative forfeiture programs, justifying the 60-day extension of the deadline pursuant to 18

U.S.C. § 983(a)(3)(A).

       11.     On May 29, 2020, the Chief Judge issued an additional Standing Order extending

the suspension of grand jury meetings through June 30, 2020. In explaining his Order, the Chief

Judge described the significant threat that COVID-19 continues to pose, the stay-at-home orders

in the district that remain in place, and the continuing guidance from the Centers for Disease

Control that individuals stay home as much as possible, refrain from gathering in groups, avoid

using public transportation, ridesharing, or taxis, refrain from non-essential travel, and maintain

at least six feet of physical distance from others outside the home. The Chief Judge explained

that these circumstances continue to significantly impact court operations in this district,

including the ability to proceed with grand jury meetings and jury trials. The Chief Judge

concluded:

               The Court finds the ends of justice served by granting a continuance outweigh the
               best interest of the public and each defendant in a speedy trial. Because of the
               temporary unavailability of a grand jury in this district due to ongoing COVID-19
               public health emergency, it is unreasonable to expect return and filing of an
               indictment within the period specified under § 3161(b). See 18 U.S.C. §
               3161(h)(7)(B)(iii). In computing the time within which an indictment or
               information must be filed under 18 U.S.C. § 3161(b) or (d)(1), the additional
               period of time from May 31, 2020, through June 30, 2020, shall be excluded
               under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in all cases in this district.
               This period of exclusion is in addition to the period of exclusion previously
               granted for the time period from March 18, 2020, through May 31, 2020. The
               Court may extend the period of exclusion as circumstances warrant. Any motion
               by a criminal defendant seeking an exception to this Standing Order for the
               purpose of exercising the defendant’s speedy trial rights shall be referred to the
               Chief Judge.




                                                -5-
         Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 7 of 10




        12.    On June 30, 2020, the Chief Judge issued an additional Standing Order. The Court

recognized that grand juries had not met in the district since March 17, 2020. The Court found

that:

               Because grand juries continue to be unavailable in this district at this time due to
               the current public health situation, the deadlines for filing an indictment or
               information under 18 U.S.C. § 3161(b) and (d)(1), which were previously
               continued in the Standing Orders issued on March 18, April 10, and May 29, shall
               remain continued through the earlier of July 31, 2020, or the date the requisite
               quorum of grand jurors is obtained to consider the particular matter. The Court
               finds the ends of justice served by granting a continuance outweigh the best
               interest of the public and each defendant in a speedy trial. In light of the
               temporary unavailability of a grand jury in this district due to the ongoing
               COVID-19 public health emergency, it is unreasonable to expect return and filing
               of an indictment within the period specified under § 3161(b). See 18 U.S.C.
               § 3161(h)(7)(B)(iii).

        13.    On July, 31, 2020, the Chief Judge issued an additional Standing Order. The

Court recognized that the meetings of impaneled grand juries in this district were suspended

from March 18, 2020, through June 30, 2020, and since that time, despite extraordinary efforts

by Court staff and the U.S. Attorney’s Office, the Court has been able to obtain a quorum of

grand jurors for only a limited number of sessions. The Court found that because the COVID-19

pandemic continues to adversely impact the Court’s ability to convene meetings of impaneled

grand juries and grand juries continue to be unavailable in most instances in this district, the

deadlines for filing an indictment or information under 18 U.S.C. § 3161(b) and (d)(1), shall

remain continued through the earlier of August 31, 2020, or the date the requisite quorum of

grand jurors is obtained to consider the particular case.

        14.    On August 31, 2020, the Chief Judge issued an additional Standing Order. The

Court ordered that grand jury selections may resume in September 2020, if conditions allow and

with appropriate health and safety precautions in place.




                                                -6-
          Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 8 of 10




        15.     As the Chief Judge found, the crisis presented by COVID-19 affects the orderly

operation of the criminal justice system. Restrictions on public movement impede the ability of

law enforcement officials to gather evidence, meet with witnesses, and present evidence to a

grand jury, and, as the Chief Judge stated, limit the ability of defense counsel to meet with clients

and otherwise prepare a defense.

        16.     The government estimates that it requires the continuance requested here in order

to complete its investigation. As part of its investigation, the government is reviewing the records

submitted by the claimant and in discussions with counsel for Silca Hernandez-Fernandini

regarding the claim filed.

        17.     The government has contacted counsel for Silca Hernandez-Fernandini, who has

agreed to a thirty (30) day extension of time for the government to file a civil forfeiture

complaint and/or list the seized currency as being subject to forfeiture in a criminal indictment.

The extension of time will enable the government to more fully consider the claim seeking the

return of the seized currency. Under the circumstances, the requested extension of time is

appropriate and will not unduly prejudice the claimant.

        18.     Accordingly, by this motion, the government requests an extension of time of

thirty (30) days, that is, until October 2, 2020, to file a civil complaint for forfeiture of the seized

currency and/or to obtain an indictment alleging forfeiture in this matter.

        19.     This is the first request for an extension of time made by the government in this

matter. The government submits that this request for extension of time is made in good faith and

is not intended to unduly delay these proceedings.




                                                  -7-
          Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 9 of 10




      WHEREFORE, based on the foregoing, the government requests that this Court grant the

motion.

                                         Respectfully submitted,

                                         WILLIAM M. McSWAIN
                                         United States Attorney



                                         /s Sarah L. Grieb___________________________
                                         SARAH L. GRIEB
                                         Assistant United States Attorney
                                         Chief, Asset Recovery and Financial Litigation



Date: September 2, 2020




                                          -8-
       Case 2:20-mc-00092-JMY Document 1 Filed 09/02/20 Page 10 of 10




                            CERTIFICATE OF SERVICE

      It is hereby certified that a true and correct copy of the MOTION OF UNITED STATES

OF AMERICA FOR EXTENSION OF TIME TO OBTAIN INDICTMENT OR FILE

FORFEITURE COMPLAINT was served by email:



                                 James A. Katz, Esquire
                                   527 Hamilton Street
                                  Allentown, PA 18101



                                        /s Sarah L. Grieb____________________________
                                        SARAH L. GRIEB
                                        Assistant United States Attorney
                                        Chief, Asset Forfeiture and Financial Litigation

Date: September 2, 2020
